Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 15-23 are pending in the application. Claims 15-23 are rejected. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 July 2022 has been entered.


Response to Amendment / Argument
Objections and rejections made in the previous Office Action have been overcome by Applicant's amendments to the claims. Applicant’s arguments as they relate to the new rejection below under 35 USC 112(b) are discussed in the rejection itself.

Claim Objections
Applicant is advised that should claim 17 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 15-21 and 23 are rejected as indefinite based on the limitation that “the therapeutically effective amount of the CBD and the therapeutically effective amount of the mTOR inhibitor provide a synergistic effect.” The term “synergistic effect” is indefinite since there is no consistent definition of the term in the art as it relates to clinical environments and the specification does not provide a clear definition. In the remarks filed July 18th, 2022, Applicant implies that synergism is not an inherent feature of any combination since Applicant refers to a hypothetical where if certain amounts “do not provide a synergistic effect with CBD, then such amount are not covered by the pending claim.” Applicant further refers to paragraph [0103], Example 3 as providing a “method to determine synergy” where the relevant portion of Example 3 is the following:

    PNG
    media_image1.png
    131
    669
    media_image1.png
    Greyscale

Example 3 is directed to an in vitro study where compounds where administered alone to cells and then in combination. While the instant claims are directed to methods of treating in subjects, the term “synergy” does not have a precise definition in the art. Gemmill et al. (British Journal of Cancer 2005, 92, 2266-2277) teach the following on page 2270:

    PNG
    media_image2.png
    142
    509
    media_image2.png
    Greyscale

The citation above states that “Values much less than 1.0 indicate synergy” whereas Applicant apparently takes the position that any value “<1” would indicate synergy. As a further example, Bijnsdorp et al. (Cancer Cell Culture, 2011, Chapter 34, pages 421-434) teach the following simplified values for combination indices:

    PNG
    media_image3.png
    190
    620
    media_image3.png
    Greyscale
.
The MPEP discusses the use of terms contrary to ordinary meanings as follows in section 2173.05(a)(III):
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999) ("While we have held many times that a patentee can act as his own lexicographer to specifically define terms of a claim contrary to their ordinary meaning," in such a situation the written description must clearly redefine a claim term "so as to put a reasonable competitor or one reasonably skilled in the art on notice that the patentee intended to so redefine that claim term."); Hormone Research Foundation Inc. v. Genentech Inc., 904 F.2d 1558, 15 USPQ2d 1039 (Fed. Cir. 1990). Accordingly, when there is more than one meaning for a term, it is incumbent upon applicant to make clear which meaning is being relied upon to claim the invention. Until the meaning of a term or phrase used in a claim is clear, a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate. It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). See also MPEP § 2111.01.

In this situation, Applicant uses the term “synergy” in the specification regarding a specific in vitro test when referring to combination indices. Even granting that the specification sets forth a clear definition of synergy in the noted context, the specification fails to define the term as it would relate to the context of claim 15, i.e. a clinical trial or treatment in a human population. A person having ordinary skill in the art would not be informed based on the specification that “synergy” in the context of treatment of a human patient would be dependent upon the use of the Calcusyn program and the ranges set forth in the specification. Palmer et al. (Cell, 2017, 171, 1678-1691) teach that cell culture assays for determining synergy are not directly applicable to treatment regimens in humans as follows on page 1678:

    PNG
    media_image4.png
    177
    485
    media_image4.png
    Greyscale

Furthermore, the underlying methodology of Calcusyn was developed in part by the author of Chou et al. Cancer Res 2010, 70, 440-446 where the author discusses correlation between in vitro studies and animals on page 441 and states the following:

    PNG
    media_image5.png
    107
    661
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    68
    649
    media_image6.png
    Greyscale

Furthermore, Chou notes the difficulties in establishing synergy at the clinical level as follows on page 441:

    PNG
    media_image7.png
    303
    673
    media_image7.png
    Greyscale

The inability to demonstrate synergy at the clinical level is further summarized in the abstract of Palmer et al. as follows:

[…] We show here that patient-to-patient variability and independent drug action are sufficient to explain the superiority of many FDA-approved drug combinations in the absence of drug synergy or additivity. This is also true for combinations tested in patient-derived tumor xenografts. In a combination exhibiting independent drug action, each patient benefits solely from the drug to which his or her tumor is most sensitive, with no added benefit from other drugs. Even when drug combinations exhibit additivity or synergy in pre-clinical models, patient-to-patient variability and low cross-resistance make independent action the dominant mechanism in clinical populations. […]

Palmer et al. clearly demonstrate an inability to use a simplistic combination index test as described in the specification to make determinations of synergy on the clinical scale. In this situation, the state of the art would prevent a person of ordinary skill in the art from treating the reference to a combination index in paragraph [0103] as being a definition to be applied in a clinical setting. For these reasons, a person having ordinary skill in the art would be uncertain regarding which dosages would constitute infringement of the instant claims since neither the specification nor state of the art provide a consistent definition of “synergy” or a reliable method of establishing synergy at the clinical level.
	Claim 22 is rejected as indefinite since it depends from claim 1, which has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-21 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent PGPub No. 2015/0359756 A1 by Guy et al. (herein Guy 2015) in view of U.S. Patent PGPub No. 2016/0166515 by Guy et al. (Guy 2016) and in further view of Hess et al. Epilepsia 2016, 57, 1617-1624 and in further view of French et al. Lancet 2016, 388, 2153-2163 and in further view of Capal et al. Neuropsychiatric Disease and Treatment 2016, 12, 2165-2172.
Determining the scope and contents of the prior art. (See MPEP § 2141.01)
	Guy 2015 teaches the use of cannabinoids in the treatment of epilepsy. Guy 2015 particularly teaches the following list of conditions on page 1:

    PNG
    media_image8.png
    230
    499
    media_image8.png
    Greyscale

Guy 2015 further teaches that CBD may be used in combination with other antiepileptic drugs as follows on page 1:

    PNG
    media_image9.png
    144
    505
    media_image9.png
    Greyscale

Guy 2016 provides analogous teachings regarding CBD for treating atonic seizures in paragraphs [0001] and [0004] of the document. 
Ascertainment of the differences between the prior art and the claims. (See MPEP § 2141.02)
	Neither Guy 2015 nor Guy 2016 teaches an mTOR inhibitor as an anti-epileptic drug to be combined with CBD for the treatment of TSC. The Guy references further do not teach relevance to tumors as recited in claim 15 or a “synergistic effect,” which limitations are discussed in more detail below.
Finding of prima facie obviousness --- rationale and motivation (See MPEP § 2141.02)
	While both Guy references teach CBD for use in TSC, the references do not appear to have administered CBD to patients having TSC. A person having ordinary skill in the art would have expected CBD to be useful in treating TSC since Hess et al. teach (title) “Cannabidiol as a new treatment for drug-resistant epilepsy in tuberous sclerosis complex.” 
The Guy references teach the combination of CBD with other known anti-epileptic drugs for treating conditions including TSC. While the Guy references do not specifically refer to everolimus (as recited in claims 17 and 23), French et al. teach (title): “Adjunctive everolimus therapy for treatment-resistant focal-onset seizures associated with tuberous sclerosis”. The authors further describe the subjects as follows on page 2155:

    PNG
    media_image10.png
    181
    520
    media_image10.png
    Greyscale

French et al. further provide the following conclusions on page 2162:

    PNG
    media_image11.png
    234
    422
    media_image11.png
    Greyscale

Accordingly, French et al. not only teach that everolimus is useful in treating TSC but particularly in combination with additional antiepileptic drugs. For this reason, a person having ordinary skill in the art in making and using the methods of the Guy references would have been motivated to include everolimus in combinations with CBD to obtain the adjunctive benefits taught by French et al.
	Regarding the limitation of claim 15 of “treating a tumor,” Capal et al. teach the following on page 2165:

    PNG
    media_image12.png
    95
    788
    media_image12.png
    Greyscale

Capal et al. further teach the following on page 2166:

    PNG
    media_image13.png
    67
    564
    media_image13.png
    Greyscale

Accordingly, Capal et al. teach that everolimus is useful in treating tumors presents in patients with TSC (and in particular tumors that would further read on instant claim 16). Capal et al. further teaches that mTOR inhibitors affect multiple aspects of TSC as follows:

    PNG
    media_image14.png
    196
    563
    media_image14.png
    Greyscale

The rationale above discusses application of a combination of CBD and everolimus in a disease where both seizures and tumors would occur within the patient population. Accordingly, the limitation of claim 15 regarding “treating a tumor” is deemed to be obvious since a person having ordinary skill in the art would expect that since everolimus treats tumors in TSC, a combination of CBD and everolimus would benefit from the positive effects on seizures discussed above but also the positive effects on tumors discussed by Capal et al. 
The Examiner has considered the evidence found in the specification where Applicant appears to take the position that the combination of CBD and everolimus results in positive and/or synergistic effects. There appear to be several deficiencies regarding the disclosures. First, the various tests were either performed using a zebrafish model or in vitro studies. As noted in MPEP 716.02(b):
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)

Furthermore, MPEP 716.02(d) states the following:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

In this situation, it is not readily apparent whether the results observed in the model systems of the specification would be expected to result in statistically or practically significant differences relative to what would be expected from the prior art. Furthermore, the instant claims encompass varying dosages of an mTOR inhibitor and CBD where no claim limits the dosage of any component. Accordingly, there would not appear to be a reasonable basis for concluding that the model systems in the specification would support the assertion that unexpected results have been demonstrated for subject matter where the combination is administered to humans and where the dosages and ratios of the mTOR inhibitor and CBD can be widely varied.
	Regarding instant claims 18, 19 and 20, Guy 2015 teaches the use of a CBD extract having the instantly claimed properties in Table 5 on page 5. Accordingly, a person having ordinary skill in the art would have at least been motivated to use analogous compositions in treating TSC since it was disclosed as being useful by Guy 2015. Regarding instant claim 21, this claim appears to be drafted as a type or product-by-process within a method. MPEP 2113 states:
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

Regardless, Guy 2015 teaches the following on page 3:

    PNG
    media_image15.png
    57
    593
    media_image15.png
    Greyscale

Accordingly, a person having ordinary skill in the art would have been motivated to test both sources taught by Guy 2015 to determine which would produce better results or a more cost-effective method. 
	Regarding the limitation that “the therapeutically effective amount of the CBD and the therapeutically effective amount of the mTOR inhibitor provide a synergistic effect,” this limitation is rejected as indefinite; however, Applicant stated the following in remarks dated July 18th, 2022:

    PNG
    media_image16.png
    195
    638
    media_image16.png
    Greyscale

As discussed in the rejection under 35 USC 112(b), Applicant’s alleged definition for synergism of a combination index of “>1” is recognized in the art to embrace merely additive effects, i.e. a result that would not be considered unexpected by a person of skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P COUGHLIN whose telephone number is (571)270-1311.  The examiner can normally be reached on Monday - Friday, 10 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626